Gilbert, Justice,
concurring specially. In addition to what is said above, I wish to record, for myself, the following: The Code of 1933, § 20-206, provides: “The contract of an insane person, a lunatic or a person non compos mentis, who has never been adjudicated to be insane, or a lunatic, or of unsound mind as pre*708scribed by the Code, is not absolutely void, but only voidable, except that a contract made by such person during a lucid interval is valid without ratification. After the fact that such person is insane, a lunatic, or non compos mentis has been established by a court of competent jurisdiction in this State, and the affairs of such person are vested in a guardian, the power of such person to contract, even though restored to sanity, is entirely gone and such contracts are absolutely void, until the guardianship is dissolved. One may recover for necessaries furnished an insane person, a lunatic, or person non compos mentis upon the same proof as if furnished to infants.” The statement in that section that the contract of an insane person who has never been adjudicated to be insane is not void, but only voidable, was justified under previous rulings of this court in Bunn v. Postell, 107 Ga. 490 (33 S. E. 707) ; Orr v. Equitable Mortgage Co., 107 Ga. 499 (33 S. E. 708) ; McClure Realty & Investment Co. v. Eubanks, 151 Ga. 763 (108 S. E. 204); Wynne v. Fisher, 156 Ga. 656, 659 (119 S. E. 605); Fields v. Union Central Life Insurance Co., 170 Ga. 239 (152 S. E. 237). Mrs. Gay was never adjudicated insane. In fact, there is no suggestion that her mind was impaired other than by drugs administered to her. It is not alleged that her mental incapacity continued even to the time of the trial. In about four months after she called in another physician her deposition was taken, and at the trial it was placed in evidence in her behalf. Her deed is not void. If the facts alleged in her petition be proved, her deed is voidable, and the title of the defendant Chestnut should not be protected if he had notice. Is her deed voidable as against an innocent purchaser for value and without notice? An exhaustive search of the decisions of this court discloses that the law on this subject should be clarified by a review of all eases decided by this court on the subject that are conflicting or seemingly so. In Warren v. Federal Land Bank, 157 Ga. 464 (122 S. E. 40), there had been an adjudication of insanity. Consequently the deed was void and no title passed. In American Trust & Banking Co. v. Boone, 102 Ga. 202 (79 S. E. 182, 40 L. R. A. 250, 66 Am. St. R. 167), the court treated the contract as void, the adjudication of insanity having been made in another State. In Bryan v. Walton, 14 Ga. 185, a guardian had been appointed, and of course the insane person could not act, and a bona fide purchaser for value *709was not protected. In Brown v. Carmichael, 149 Ca. 548 (101 S. E. 124), the petitioner sought to set aside a deed to another, then deceased, making the grantee’s administrator and her husband parties, alleging certain facts as showing insanity in the grantor, and praying that the husband, who had succeeded without written title to an interest as an heir, be required to make a deed to the petitioner. The court sustained a general demurrer. This court reversed that judgment, and, notwithstanding that there had been no adjudication of insanity, stated inadvertently in a headnote that the deed of an insane person is “invalid.” It had been previously held by full benches, and has been consistently held since, that a deed by an insane person, not adjudicated insane, is not void but only voidable. See cases supra. Consequently the first headnote in that case is not authority in the case of an insane grantor who has not been adjudicated insane. In Gable v. Gable, 130 Ga. 689 (61 S. E. 595), the jury found for the plaintiff in a case where there was conflicting evidence as to notice. In Taylor v. Warren, 175 Ga. 800 (166 S. E. 225), the suit was against the surviving husband and other heirs of the grantee. In a number of cases this court has held that a contract of an insane person may be avoided, but an examination of them discloses that in each case only the right of the immediate grantee was involved. Some of these cases are: Bunn v. Postell, Orr v. Equitable Mortgage Co., supra; Boynton v. Reese, 112 Ga. 354 (37 S. E. 437); Woolley v. Gaines, 114 Ga. 122 (39 S. E. 892, 88 Am. St. R. 22); Perry v. Reynolds, 137 Ga. 437 (73 S. E. 656); Wynne v. Fisher, supra; Joiner v. Southern Land Sales Cor., 158 Ga. 752 (124 S. E. 518); Autry v. Parrish, 164 Ga. 650 (139 S. E. 413); Fields v. Union Central Life Ins. Co., supra; Whiteley v. Downs, 174 Ga. 839. (164 S. E. 318); Jones v. Union Central Life Ins. Co., 178 Ga. 591 (173 S. E. 845). It does not necessarily follow that these cases are authority for avoiding in equity the title of a bona fide purchaser for value and without notice, especially in view of the Code of 1933, § 37-111, which provides: “A bona fide purchaser for value, and without notice of an equity, Will not be interfered with by equity.” It is true that in Joiner v. Southern Land Sales Cor., and in Jones v. Union Central Life Ins. Co., supra, headnote 3-a of Warren v. Federal Land Bank, supra, was quoted: “The deed of an insane person, though made without fraud and for an *710adequate consideration, may be avoided by his heirs, not only as against his immediate grantee but also as against bona fide purchasers for value and without notice of such insanity,” but the J oiner and J ones cases did not involve the rights of bona fide purchasers. The quoted expression, “but also as against bona fide purchasers for value and without notice,” was obiter and should not be construed as a binding decision on a point not involved in the cases before the court. In Warren v. Federal Land Bank, supra, the right of an innocent purchaser was involved, but it was in a case where there had been an adjudication of insanity prior to the execution of the instrument. In Morris v. Mobley, 171 Ga. 224 (5) (155 S. E. 8), this court ruled, all the Justices concurring, that “The contract of an insane person who has not been adjudicated a lunatic by a court of competent jurisdiction is voidable a'fter his death, at the instance of his legal representative,” citing cases; and then stated that “The allegation that the defendants ‘knew’ of the mental incapacity of the grantor was immaterial to the plaintiffs case.” The authority cited for the last ruling was Warren v. Federal Land Bank, 157 Ga. 464 (supra), but in so ruling the fact was overlooked that in the cited case there had been an adjudication of insanity, whereas in Morris v. Mobley there had been no adjudication. Therefore the court ruled that the same principles of law applied in both instances, although in the one case the contract' was absolutely void and in the other only voidable. A similar ruling was made in Orr v. Equitable Mortgage Co., supra. Apparently, in a number of cases, while the point was not directly decided, this court seemed to proceed on the theory that where there had been no adjudication of insanity, the grantee, without notice of the insanity and for value, would be protected. Cheves-Green Co. v. Horton, 177 Ga. 525 (170 S. E. 491); Stanley v. Stanley, 179 Ga. 135 (2) (175 S. E. 496).